Order entered October 24, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00159-CV

                       KBIDC INVESTMENTS, LLC, Appellant

                                           V.

ZURU TOYS INC., ZURU INC., AND ZURU LTD., TINNUS ENTERPRISES, LLC AND
                        JOSH MALONE, Appellees

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-05584-2017

                                        ORDER
      Before the Court is appellant’s October 23, 2019 unopposed motion for an extension of

time to file its reply brief on the merits. We GRANT the motion and extend the time to

December 2, 2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE